DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2019/0268594 A1).
Regarding claim 1, Lim discloses a video decoding method comprising:  determining an inter prediction mode of a current block when the current block is inter-predicted (Lim, ¶ 0840:  teaches determining a sample interpolation filter based on inter-prediction mode); determining at least one reference sample location to be referred to by the current block, based on the inter prediction mode of the current block (Lim, ¶ 0840:  teaches determining a sample interpolation filter based on inter-; determining filter information to be applied to at least one reconstructed reference sample corresponding to the at least one reference sample location, based on whether the inter prediction mode of the current block is an affine mode or not (Lim, ¶ 0840:  teaches determining a sample interpolation filter, and specifically parameters of the filter such as type of filter, filter coefficients, and filter taps based on the prediction mode being an affine mode); performing filtering on the at least one reconstructed reference sample, based on the filter information (Lim, ¶ 0006:  teaches the filtering is performed on reference samples, which are reconstructed samples (e.g. Lim, ¶ 0017:  explains reconstructed samples are used as reference samples)); and decoding the current block by using prediction samples generated via the filtering (Lim, ¶¶ 0006 and 0017:  explains the decoder performs filtering on reference samples to generate decoded blocks; Examiner notes target block and current block are synonymous in the art (see Lim, ¶ 0070)).
Claim 14 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481